Citation Nr: 1811433	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  08-07 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), since November 17, 2011.

2.  Entitlement to a TDIU prior to November 17, 2011, on an extra-schedular basis.

3.  Entitlement to Special Monthly Compensation (SMC) based on the need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

A.Z, Counsel


INTRODUCTION

The Veteran had active duty service from June 1978 to November 1982, from October 1985 to October 1989, and from January 1990 to September 1999.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the RO in St. Petersburg, Florida.

In April 2011, the Veteran and a friend presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In April 2009, September 2011, and September 2014, the Board remanded this appeal for additional evidentiary development.  In June 2016, the Board, in pertinent part, denied the issues listed on the title page.

The Veteran appealed the Board's decision regarding the issues listed above to the United States Court of Appeals for Veterans Claims (Court).  In May 2017, the Court granted the Secretary and the Veteran's (the parties') May 2017 Joint Motion for Remand (Joint Motion).  As such, the Board's decision was vacated and remanded only to the extent that it denied entitlement to TDIU and SMC.  The appeal has since been returned to the Board for further appellate action.  

The issue of entitlement to TDIU, prior to November 17, 2011, on an extra-schedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, she is unable to secure and follow substantially gainful employment as a result of her service-connected disabilities, effective November 17, 2011.

2.  Resolving all reasonable doubt in favor of the Veteran, her service-connected disabilities have rendered her so helpless as to require the regular aid and attendance of another person.


CONCLUSIONS OF LAW

1.  The criteria for a TDIU, effective November 17, 2011, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

2.  The criteria for SMC on the basis of the need for regular aid and attendance by another person have been met.  38 U.S.C §§ 1114 (l), 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.350(b), 3.352(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  TDIU since November 17, 2011

The Veteran contends that her various service-connected disabilities prevent her from maintaining gainful employment.  The record reflects that she was last employed in 2006 as an administrative supervisor.

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Here, the Veteran is service-connected for the following disorders: degenerative joint disease and degenerative disc disease of the cervical spine; esophageal reflux spasm; degenerative disc disease of the lower back; scar, residual, lumpectomy of the right breast; degenerative disc disease and degenerative joint disease of the thoracic spine; bilateral radiculopathy of the lower extremities; chronic sinusitis, and vitreous floaters of the bilateral eyes.  Since November 17, 2011, the combined disability rating has been at least 70 percent and there has been a single disability ratable at 40 percent or more.

Turning to the evidence of record, VA opinions obtained in February 2007, April 2010, November 2011 and September 2014 essentially found that the Veteran was capable of light duty sedentary employment, with appropriate accommodations, such as breaks and a flexible schedule.

While the Board previously found that the Veteran was employable in a sedentary occupation, the parties agreed in May 2017 Joint Motion that the Board did not give due consideration as to whether such employment was feasible, given the accommodations/protective work environment the Veteran would require.

In support of her appeal, the Veteran's representative submitted a November 2017 opinion from a private vocational expert, who reported reviewing the Veteran's file.  She recounted the Veteran's relevant history, to include her former employment and skills, along with pertinent medical findings regarding the level of disability caused by her service-connected disorders.  It was her professional opinion that the Veteran's service-connected disabilities prevented her from securing, and following a substantially gainful occupation, including sedentary employment, since at least 2006.  In particular, she recounted the Veteran's reported limitations when she was working, including constant back pain, which hindered her ability to concentrate, inability to sit more than 15 minutes at a time, stand more than 10 minutes at a time, or bend or twist, frequently changing positions due to back pain, requiring 6-7 unscheduled breaks daily due to back pain, icing her back while at work on average 3 days per week, inability to carry any amount of weight comfortably, occasionally needing a cane to ambulate at work, history of falls at work, drowsiness caused by narcotic pain medications, and arriving late/leaving early from work.  The vocational expert noted that such symptoms precluded even sedentary employment.

During the Board hearing and in an October 2017 statement, the Veteran similarly outlined the challenges that face her occupationally, and in activities of daily living,  due to her service-connected disabilities.

Resolving reasonable doubt in favor of the Veteran, the Board finds that her service-connected disabilities preclude her from obtaining and/or maintaining employment, since November 17, 2011.

In reaching such conclusion, the Board finds the November 2017 private opinion highly probative.  Following a thorough review of the record, the vocational expert found that the Veteran's symptoms were of the nature and extent as to preclude employment, both sedentary and active, since 2006.  In so finding, she specifically discussed how the symptoms caused by the Veteran's service-connected disorders impacted her ability to work.

The Board notes that the issue of whether TDIU should be awarded is not a medical issue, but a legal determination for the adjudicator to make.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The Board finds the vocational opinion, which considered the Veteran's work history, claims file, medical history, and lay statements, to be probative when taken together as to the issue of whether the Veteran could maintain substantial employment given her service-connected disabilities, along with her education and occupational history.  The opinions of the prior VA examiners who concluded that the Veteran was capable of sedentary employment, are outweighed by the vocational opinion, along with the reality of the occupational restrictions the Veteran faces as a result of her service-connected disabilities.
 
Therefore, based on the foregoing evidence, and resolving all doubt in favor of the Veteran, the Board finds that her service-connected disabilities in combination render her unable to secure and follow a substantially gainful occupation consistent with her educational background and employment history, as of November 17, 2011.  Therefore, entitlement to a TDIU, effective November 17, 2011, is granted.  

B.  SMC

The Veteran contends she is entitled to SMC based on her need for regular aid and attendance of another person, stating that she is reliant on the assistance of her roommate to carry out activities of daily living, due to her service-connected disabilities.

Special monthly compensation is payable under 38 U.S.C § 1114 (l) if, as the result of service-connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C. § 1114 (l) (West 2012); 38 C.F.R. § 3.350 (b) (2017). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.350 (b) (2017).  As it pertains to the present case, criteria for establishing such need include whether the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352 (a).  Under 38 C.F.R. § 3.352 (a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352 (a) (2017).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352 (a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with their condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need for aid and attendance.  38 C.F.R. § 3.352 (a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

Here, the Veteran has reported multiple instances in needing regular aid and attendance.  In this regard, the record includes testimony and statements from the Veteran detailing that her roommate helps her out of bed into the shower, and to shave her legs.  In addition, she needs assistance getting items from up high or down low, putting on socks, shoes, and pants.  She has also reported that she has been unable to walk down her apartment steps at times.  She explained that she requires assistance to get off the toilet (even outside of her home), such as when she uses a public restroom.  She stated that her roommate performs almost all of the chores in the house including laundry, cooking, yard work and grocery shopping.  The Veteran has further asserted that her prescription medication impairs her ability to make important decisions, has caused her to lose track of money, and no longer drives due to the side-effects.  Additionally, the Veteran stated she uses a number of assistive devices, including a cane, back brace, walker and a wheelchair.  

The above examples illustrate the Veteran's difficulty in, at a minimum, the areas of  an inability to dress or undress herself, or to keep herself ordinarily clean and presentable; inability to attend to the wants of nature; physical or mental incapacity which requires care or assistance on a regular basis to protect her from the hazards or dangers incident to her daily environment; and suggest that she may also need aid with her assistive devices.  

Therefore, based on the foregoing evidence, and resolving all doubt in favor of the Veteran, the Board finds that granting of entitlement to SMC based on the need for regular aid and attendance of another person is warranted.


ORDER

TDIU is granted, effective November 17, 2011.

Entitlement to SMC based on the need for regular aid and attendance of another person due to service-connected disabilities is granted.


REMAND

Prior to November 17, 2011, the Veteran's combined disability rating was only 60 percent.  Accordingly, the schedular TDIU criteria were not met prior to November 17, 2011. 

However, as the record contains evidence that the Veteran may not be able to maintain gainful (not marginal) employment as a result of her service-connected disabilities prior to November 17, 2011, and the Board does not have jurisdiction to grant TDIU on an extraschedular basis in the first instance, a remand is necessary for the claim to be referred to the Director, Compensation Service, for consideration under 38 C.F.R. § 4.16 (b).

Accordingly, the case is REMANDED for the following action:

1.  Refer this case to the Director, Compensation Service, for consideration of whether the Veteran is entitled to TDIU on an extraschedular basis prior to November 17, 2011, pursuant to 38 C.F.R. § 4.16(b).  The claims folder and a copy of this REMAND should be provided to the Director of Compensation. 

Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.

2.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


